Citation Nr: 0817704	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  01-02 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The veteran was afforded a hearing for his TDIU claim before 
a Veterans Law Judge in October 2004.  At a hearing before a 
different Veterans Law Judge in September 2006, he again 
offered testimony concerning entitlement to a TDIU.  
Accordingly, adjudication of this claim will be by a panel, 
to include the Veterans Law Judges before whom the veteran 
testified.  See 38 U.S.C.A. §§ 7102, 7107 (West 2002).

This appeal was the subject of Board remands dated in 
December 2004 and June 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a decision dated in June 2007, the Board granted 
entitlement to secondary service connection for major 
depression, by reason of aggravation due to service-connected 
hearing loss.

In a separate June 2007 remand of the claim for entitlement 
to a TDIU, the Board determined that a VA examination to 
determine the veteran's employability in light of all of his 
service-connected disabilities (including now-service-
connected psychiatric disability), not just his hearing loss 
and tinnitus disabilities, would be useful in consideration 
of the claim for TDIU.  The Board requested that the RO 
schedule the veteran for a VA examination or VA examinations 
to determine whether the veteran is unable to secure and 
follow substantially gainful employment due to his service-
connected disabilities--hearing loss, tinnitus, and the 
degree to which his major depression is aggravated by hearing 
loss.

The veteran attended a VA audiology examination in January 
2008.  The examiner, an audiologist, noted that the veteran 
was service-connected for impaired hearing and tinnitus, but 
did not note that the veteran was also service-connected for 
the degree to which his major depression is aggravated by 
hearing loss.  The examiner opined that "hearing loss and 
tinnitus in and of themselves would not preclude the veteran 
from being employed.  An environment with reduced ambient 
noise would be beneficial."  The record does not reflect 
that a psychiatric examination was scheduled or conducted.

Because an opinion has been provided only as to whether the 
veteran's hearing loss and tinnitus would preclude the 
veteran from being employed, and did not consider the 
veteran's now-service-connected psychiatric disability in 
making this determination, the Board finds that the medical 
examination and opinion obtained by the RO was not in 
compliance with the Board's June 2007 remand of this matter.  
On the basis of the current record the Board cannot find that 
such non-compliance was not prejudicial to the veteran's 
claim.  On this point, the Board notes that information in 
the claims files reflects that the veteran is in receipt of 
Social Security Administration disability insurance benefits 
based primarily on psychiatric impairment.  

A remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Further, absent a showing of non-
prejudicial error, where the RO or a VA examining physician 
does not comply with a remand order of the Board, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
audiological and psychiatric examinations 
to determine whether it is at least as 
likely as not that the veteran is unable 
to secure and follow substantially gainful 
employment due to his service-connected 
disabilities (hearing loss, tinnitus, and 
the degree to which his major depression 
is aggravated by hearing loss).  

Send the claims folder to the examiners 
for review.

If any medical opinion cannot be given 
without resort to mere conjecture or pure 
speculation, the examiners should clearly 
and specifically so indicate in the 
examination report.  

2.  Thereafter, readjudicate the veteran's 
claim of entitlement to a TDIU.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




        _________________________	
	_________________________
	GEORGE R. SENYK	   ROBERT E. SULLIVAN
	  Veterans Law Judge	 Veterans Law Judge
	  Board of Veterans' Appeals	  Board of Veterans' Appeals



____________________________________________
  U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



